DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,070,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,070,340 B2
1. An integrated circuit configured to operate a transmission device, the integrated circuit comprising: control circuitry which, in operation, maps data or a reference signal onto resources of a communication system, the resources including subcarriers of a first numerology and a second numerology, wherein the first numerology and the second numerology differ at least by subcarrier spacing and the subcarriers of the first and the second numerologies are frequency-multiplexed on a subcarrier basis; and transmitting circuitry which, in operation, transmits the mapped data or reference signal, wherein: the control circuitry, in operation, assigns no transmit power to at least one subcarrier located between a subcarrier of the first numerology and a subcarrier of the second numerology, the subcarriers of the first numerology are orthogonal to each other; the subcarriers of the second numerology include: inter-numerology-orthogonal subcarriers, each of which is centrally aligned with a subcarrier of the first numerology, and non-inter-numerology-orthogonal subcarriers not centrally aligned with any subcarrier of the first numerology and located between two adjacent subcarriers of the first numerology; and the control circuitry, in operation, assigns no transmit power to at least one of the non-inter-numerology-orthogonal subcarriers.
1. A transmission device, comprising: circuitry which, in operation, maps data or a reference signal onto resources of a communication system, the resources including subcarriers of a first numerology and a second numerology, wherein the first numerology and the second numerology differ at least by subcarrier spacing and the subcarriers of the first and the second numerologies are frequency-multiplexed on a subcarrier basis; and a transmitter which, in operation, transmits the mapped data or reference signal, wherein: the circuitry, in operation, assigns no transmit power to at least one subcarrier located between a subcarrier of the first numerology and a subcarrier of the second numerology, the subcarriers of the first numerology are orthogonal to each other; the subcarriers of the second numerology include: inter-numerology-orthogonal subcarriers, each of which is centrally aligned with a subcarrier of the first numerology, and non-inter-numerology-orthogonal subcarriers not centrally aligned with any subcarrier of the first numerology and located between two adjacent subcarriers of the first numerology; and the circuitry, in operation, assigns no transmit power to at least one of the non-inter-numerology-orthogonal subcarriers
2. The integrated circuit according to claim 1, wherein: the control circuitry, in operation, maps the data to the subcarriers of a first one of the first and second numerologies; and maps the reference signal onto a second one of the first and second numerologies; and wherein the first one of the first and second numerologies is different from the second one of the first and second numerologies.
2. The transmission device according to claim 1, wherein: the circuitry, in operation, maps the data to the subcarriers of a first one of the first and second numerologies; and maps the reference signal onto a second one of the first and second numerologies; and wherein the first one of the first and second numerologies is different from the second one of the first and second numerologies.
3. The integrated circuit according to claim 1, wherein the control circuitry, in operation, assigns the reference signal to a subcarrier of the first numerology or to an inter- numerology-orthogonal subcarrier of the second numerology.
3. The transmission device according to claim 1, wherein the circuitry, in operation, assigns the reference signal to a subcarrier of the first numerology or to an inter-numerology-orthogonal subcarrier of the second numerology.

4. The integrated circuit according to claim 1, wherein the control circuitry, in operation, assigns no transmit power to any of the non-inter-numerology-orthogonal subcarriers between two adjacent subcarriers of the first numerology.
4. The transmission device according to claim 1, wherein the circuitry, in operation, assigns no transmit power to any of the non-inter-numerology-orthogonal subcarriers between two adjacent subcarriers of the first numerology.
5. The integrated circuit according to claim 1, wherein: the resources include symbols in a time domain; and the control circuitry, in operation, assigns reference signals to more than one subsequent symbols.
5. The transmission device according to claim 1, wherein: the resources include symbols in a time domain; and the circuitry, in operation, assigns reference signals to more than one subsequent symbols.
6. The integrated circuit according to claim 1, wherein the reference signal is a zero-power reference signal.
6. The transmission device according to claim 1, wherein the reference signal is a zero-power reference signal.
7. The integrated circuit according to claim 1, wherein the control circuitry, in operation, assigns transmit power to at least one non-inter-numerology-orthogonal subcarrier.
7. The transmission device according to claim 1, wherein the circuitry, in operation, assigns transmit power to at least one non-inter-numerology-orthogonal subcarrier.
8. The integrated circuit according to claim 1, wherein the control circuitry assigns no transmit power to any subcarriers located between two adjacent subcarriers of the numerology with the greatest subcarrier spacing.
8. The transmission device according to claim 1, wherein the circuitry assigns no transmit power to any subcarriers located between two adjacent subcarriers of the numerology with the greatest subcarrier spacing.
9. The integrated circuit according to claim 1, wherein: the communication system is a cellular system, the transmission device serves a first cell; and the control circuitry, in operation, receives second-cell configuration information indicating at least one numerology supported by a second cell or indicating a configuration of the resource elements of the at least one numerology to which no transmit power is assigned.
9. The transmission device according to claim 1, wherein: the communication system is a cellular system, the transmission device serves a first cell; and the circuitry, in operation, receives second-cell configuration information indicating at least one numerology supported by a second cell or indicating a configuration of the resource elements of the at least one numerology to which no transmit power is assigned.
10. The integrated circuit according to claim 9, wherein the control circuitry in operation adapts the assignment of no transmit power to the at least one subcarrier in accordance with the received second-cell configuration information.
10. The transmission device according to claim 9, wherein the circuitry in operation adapts the assignment of no transmit power to the at least one subcarrier in accordance with the received second-cell configuration information.
11. The integrated circuit according to claim 1, wherein: the control circuitry, in operation, generates control information indicating the at least one subcarrier to which no transmit power is allocated, and the transmitting circuitry, in operation, transmits the generated control information.
11. The transmission device according to claim 1, wherein: the circuitry, in operation, generates control information indicating the at least one subcarrier to which no transmit power is allocated, and the transmitter, in operation, transmits the generated control information.
12. The integrated circuit according to claim 11, wherein the control information specifies at least one subcarrier to which: no transmit power is allocated; or the reference signal is allocated; or non-zero power can be allocated.
12. The transmission device according to claim 11, wherein the control information specifies at least one subcarrier to which: no transmit power is allocated; or the reference signal is allocated; or non-zero power can be allocated.

13. The integrated circuit according to claim 11, wherein the transmitting circuitry transmits the control information via semi-static signaling, in particular system information.
13. The transmission device according to claim 11, wherein the transmitter transmits the control information via semi-static signaling, in particular system information.

14. The integrated circuit according to claim 11, wherein the control information is transmitted via dynamic signaling indicating activation or deactivation of a particular zero power configuration for a numerology.
14. The transmission device according to claim 11, wherein the control information is transmitted via dynamic signaling indicating activation or deactivation of a particular zero power configuration for a numerology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467